 Case 8:16-cv-02549-TPB-CPT Document 299 Filed 05/12/21 Page 1 of 1 PageID 11019



                             rUNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                     CLERK’S MINUTES

 CASE NO.:      8:16-cv-2549-TPB-CPT                DATE:    May 12, 2021

 HONORABLE THOMAS P. BARBER

                                                  PLAINTIFF COUNSEL:
 DISH NETWORK, LLC                                James Boatman & Joseph Boyle

 v.

                                                  DEFENSE COUNSEL:
 GABY FRAIFER, et al.                             Joseph Sozzani & Derrick Clarke


 COURT REPORTER: Tana Hess                          DEPUTY CLERK:        Sonya Cohn

 TIME: 10:05 – 10:30 a.m.                           COURTROOM:           N/A
 TOTAL: 25 mins.


PROCEEDINGS:        MOTION HEARING – by Zoom

Court hears arguments on Motion for Witness Located Abroad to Appear at Bench Trial by
Video Conference (Doc. 294) and Motion to Continue Trial Deadlines (Doc. 295) – order to
follow.

Additional settlement conference conducted before Judge Flynn – impasse. Court inquires as
to number of witnesses for trial. Defendants indicate 3-4; Plaintiff unsure of number at this
time. Case remains scheduled for bench trial on 6/1.
